Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2013-H-1585)

Complainant
v.

Smokes 4 Less #6 Inc.
d/b/a Smokes 4 Less

Respondent.
Docket No. C-14-365
Decision No. CR3099

Date: February 10, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an
administrative complaint on Respondent, Smokes 4 Less #6 Inc. d/b/a Smokes 4
Less, at 1130 South Riverfront Drive, Mankato, Minnesota 56001 and by filing a
copy of the complaint with the Food and Drug Administration’s (FDA) Division
of Dockets Management. The complaint alleges that Smokes 4 Less
impermissibly utilized self-service displays of tobacco products in a non-exempt
facility, and distributed free samples of cigarettes violating the Federal Food,
Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its implementing
regulations, 21 C.F.R. Part 1140. CTP seeks to impose a $250 civil money
penalty against Respondent Smokes 4 Less.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on December 27, 2013, CTP

served the complaint on Respondent Smokes 4 Less by United Parcel Service. In
the complaint and accompanying cover letter, CTP explained that, within 30 days,
Respondent should pay the penalty, file an answer, or request an extension of time
in which to file an answer. CTP warned Respondent that, if it failed to take one of
these actions within 30 days, the Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering it to pay the full amount of the
proposed penalty.

Respondent Smokes 4 Less has neither filed an answer within the time prescribed,
nor requested an extension of time within which to file an answer. Pursuant to 21
C.F.R. § 17.11, L assume that the facts alleged in the complaint (but not its

conclusory statements) are true. Specifically:

e At Respondent’s business establishment, 1130 South Riverfront Drive,
Mankato, Minnesota 56001, on September 27, 2012, an FDA-
commissioned inspector observed that Respondent had self-service displays
of cigarette tobacco in customer-accessible parts of the establishment. The
inspector also observed that Respondent did not prohibit individuals who
were 18 years of age or younger from entering the establishment;

e Ina warning letter dated December 6, 2012, CTP informed Respondent of
the inspector’s September 27, 2012 observation, and that such an action
violates federal law. 21 C.F.R. § 1140.16(c). The letter further warned that
if Respondent failed to correct its violation, a civil money penalty or other
regulatory action could occur;

e During an inspection conducted on June 5, 2013, at Respondent’s
establishment, 1130 South Riverfront Drive, Mankato, Minnesota 56001,
FDA-commissioned inspectors observed that Respondent offered free
samples of a cigarette labeled as “Smokin Joes” in the forms of non-filter,
white, and menthol 100’s.

These facts establish Respondent Smokes 4 Less liability under the Act. The Act
prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco
product is misbranded if sold or distributed in violation of regulations issued under
section 906(d) of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21
C.F.R. § 1140.1(b). The Secretary issued the regulations at 21 C.F.R. Part 1140
under section 906(d) of the Act. 21 U.S.C. 387(a); see 21 U.S.C. § 387£(d)(1); 75
Fed. Reg. 13,229 (Mar. 10, 2010). Under 21 C.F.R. § 1140.16(c), retailers are
required to sell cigarettes or smokeless tobacco exclusively in face-to-face
transactions and are prohibited from using self-service displays to sell cigarettes or
smokeless tobacco, except where the establishment does not permit minors to
enter or be present at any time. 21 C.F.R. § 1140.16(c)(2)(ii). The regulations
further prohibit the distribution of any free samples of cigarettes, smokeless
tobacco, or other tobacco products. 21 C.F.R. § 1140.16(d)(1).
A $250 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $250 against
Respondent Smokes 4 Less #6 Inc. d/b/a Smokes 4 Less. Pursuant to 21 C.F.R.
§ 17.11 (b), this order becomes final and binding upon both parties after 30 days
of the date of its issuance.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

